DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-11, 15-17, 23, 26-27, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deppiesse et al. (US 2011/0221564) in view of Taylor (US 6,155,120), further in view of Baudouin et al. (US 2014/0130270). 
As to Claim 1, Deppiesse et al. discloses A sensor array, comprising: 
a first thermoplastic polyurethane (TPU) substrate (fig.2-4- substrate 42- para.0029-substrate 42 can be fabricated from polyethylene terephthalate (PET) or some other type of thermoplastic polymer resin; fig.10-substrate 302-para.0049); 
a plurality of conductive traces on the first TPU substrate, the conductive traces including a plurality of sensor traces and a plurality of signal routing traces (figs.2-4,7,10- switch poles formed of 
piezoresistive fabric thermally bonded to the first TPU substrate such that the piezoresistive fabric is in contact with the sensor traces, the piezoresistive fabric and the sensor traces forming a plurality of sensors (figs.2-4,7,10-11- variable resistance material in contact with the switch poles, together form plurality of sensors-para.0030, 0032, 0034-0035, 0048), the sensor traces for each sensor being on a same surface of the first TPU substrate (figs.2-4,7,10- switch poles comprise a plurality of interdigitated fingers which are on same side (surface) of the substrate 42 (252)).
Deppiesse et al. discloses where the variable resistance material can be adhered using other appropriate techniques that deposit or apply the variable resistance material as a thin layer (para.0030), and further discloses where the variable resistance layer may be of any suitable variable resistance material (para.0030). Deppiesse et al. further discloses where actuation of switch occurs in response to application of a force in a direction generally perpendicular to the variable resistance layer where it overlies switch poles 44 and 46. The force should have sufficient magnitude to change the variable resistance layer (para.0032).
Deppiese et al. does not expressly disclose where the variable resistance layer is a piezoresistive fabric that is thermally bonded to the substrate. 
	Taylor discloses a piezoresitive fabric layer. The piezoresistive fabric layer is used for measuring normal forces exerted on the layer (col.8, line 58- col.9, line 34). Taylor further discloses where two substrates are pressed firmly and thermally fused, to encapsulate the piezoresistive layer and so that sensor array is impervious to the effects of moisture and air (col.13, lines 10-20).
	Accordingly, the prior art references teach that it is known that variable resistance layer and piezo resistive fabric layer are functional equivalents for providing force and pressure detection exerted on the layer. 

 In Deppisesse et al. in view of Taylor, Deppiesse et al. discloses where the variable resistance layer may be applied using techniques that are well known to those of ordinary skill in the art, or it can be adhered can be adhered using other appropriate techniques that deposit or apply the variable resistance material as a thin layer (para.0030). Taylor discloses where two substrates are pressed firmly and thermally fused, to encapsulate the piezoresistive layer and so that sensor array is impervious to the effects of moisture and air (col.13, lines 10-20).
	Deppiese et al. in view of Taylor do not expressly disclose where the piezoresistive fabric layer is thermally bonded to the substrate. 
Baudouin et al. discloses thermally bonding a thermoplastic polymer materials to textile elements (para.0057, 0070). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device disclosed by Deppiesse et al. in view of Taylor et al., by thermal bonding, as disclosed by Baudouin et al., the piezoresistive fabric layer to the substrate, the motivation being to secure the two elements together when cooled, without the use of adhesive or stitching (Baudouin-para.0070).

As to Claim 2, Deppiesse et al. in view of Taylor, as modified by Baudouin et al., disclose wherein the piezoresistive fabric comprises a plurality of patches, each of the patches being associated with one 

As to Claim 7, Deppiesse et al. in view of Taylor, as modified by Baudouin et al., disclose sensor circuitry configured to selectively activate the sensors via first signal routing traces, and to receive sensor signals from the sensors via second signal routing traces (Deppiesse-para.0030, 0034, 0038, 0040-0042, 0048; Taylor-fig.14).

As to Claim 8, Deppiesse et al. in view of Taylor, as modified by Baudouin et al., disclose wherein the sensor circuitry is further configured to process the sensor signals to detect one or more of mechanical force on the piezoresistive fabric, pressure on the piezoresistive fabric, distortion of the piezoresistive fabric, or deformation of the piezoresistive fabric (Deppiesse-para.0030, 0034, 0038, 0040-0042, 0048; Taylor- col.15, lines 65-col.16, line 9).

As to Claim 10, Deppiesse et al. in view of Taylor, as modified by Baudouin et al., disclose wherein the sensor circuitry is further configured to generate force data using the sensor signals and stored sensor data that represent a response of each of the sensors (Deppiesse-0034-0035, 0041; Taylor- col.15, lines 65-col.16, line 9).

As to Claim 11, Deppiesse et al. in view of Taylor, as modified by Baudouin et al., disclose wherein the sensor circuitry includes an analog-to- digital converter (ADC) configured to convert the sensor signals to corresponding digital signals, and wherein the stored sensor data for each sensor represent a data point for each possible value of the corresponding digital signal (Taylor-fig.14-col.15, line 55- col.16, line 9).



As to Claims 16-17, 23, 26 are method claims drawn to the apparatus of Claims 1-2, 8-11, 15 and are rejected for the same reasons as set forth above.

	As to Claim 27, 31-33 have limitations similar to those of Claims 1, 8, 10-11 and are met by the references as set forth above.

Claim 3-4, 18-19, 28-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deppiesse et al. (US 2011/0221564) in view of Taylor (US 6,155,120), further in view of Baudouin et al. (US 2014/0130270), and of Thiel et al. (US 2014/0146501).
As to Claim 3, Deppiesse et al. in view of Taylor, as modified by Baudouin et al disclose where borders of an upper and lower substrates are thermally bonded enclosing the sensor (col.13, lines 15-20), but do not expressly disclose: a second TPU substrate thermally bonded to the first TPU substrate and the piezoresistive fabric, thereby enclosing the plurality of sensors between the first and second TPU substrates.
Thiel et al. discloses where a first thermoplastic substrate (fig.2-substrate 200-para.0039) is thermally bonded to a second thermoplastic substrate, enclosing electrical circuit 230 between the first and second thermoplastic substrates (fig.2- substrate 240-para.0039-0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Deppiese et al. in view Taylor, as modified by Baudouin et al., with the teachings of Thiel et al., the motivation being protect electronic elements and 

As to Claim 4, Deppiese et al. in view Taylor, as modified by Baudouin et al. and Thiel et al., disclose wherein one or both of the first and second TPU substrates is characterized by an adhesive-barrier-adhesive structure such that the sensor array is configured to be thermally bonded to an additional substrate (Thiel-para.0040-0041).
  
As to Claims 18-19 are method claims drawn to the apparatus of Claims 3-4 and are rejected for the same reasons as set forth above.

As to Claims 28-29 have limitations similar to those of Claims 3-4 and are met by the references as set forth above.

Claims 5, 20, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deppiesse et al. (US 2011/0221564) in view of Taylor (US 6,155,120), further in view of Baudouin et al. (US 2014/0130270), and of Granado et al. (US 2014/0007704).
As to Claim 5, Deppiese et al. in view Taylor, as modified by Baudouin et al, do not expressly disclose wherein the conductive traces comprise a conductive flexible ink printed on the first TPU substrate. 
Granado et al. discloses wherein the conductive traces comprise a conductive flexible ink printed on the first TPU substrate (fig.1-2- layer 3b-para.0011, 0013, 0025; tracks of elastic conductive ink or paste are printed on substrate). 

As to Claim 20 is a method claim drawn to the apparatus of Claim 5, and is rejected for the same reasons as set forth above.
As to Claim 30 has limitations similar to those of Claim 5, and are met by the references as set forth above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deppiesse et al. (US 2011/0221564) in view of Taylor (US 6,155,120), further in view of Baudouin et al. (US 2014/0130270), and of McMillen et al. (US 2011/0088536).
As to Claim 9, Deppiese et al. in view Taylor, as modified by Baudouin et al, do not expressly disclose wherein the sensor circuitry is further configured to process the sensor signals to determine a speed and a direction of motion of an object in contact with a surface of the sensor array.  
McMillen et al. discloses wherein the sensor circuitry is further configured to process the sensor signals to determine a speed and a direction of motion of an object in contact with a surface of the sensor array (para.0013,0027-0028-sensors enable detection of motion; para.0056- parameter destination- velocity or control change are customizable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Deppiese et al. in view Taylor, as modified by Baudouin et al, with the teachings of McMillen et al., the motivation being to control operation of one or .

Claims 14, 25, 36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deppiesse et al. (US 2011/0221564) in view of Taylor (US 6,155,120), further in view of Baudouin et al. (US 2014/0130270), and of Sleva et al. (US 7,037,268).
As to Claim 14, Deppiese et al. in view Taylor, as modified by Baudouin et al, do not expressly disclose a plurality of stiffeners, each stiffener being aligned with at least one of the sensors.  
Sleva et al. discloses wherein each of the sensors or sensor array may also include one or more discrete masses or stiffeners positioned in one or more regions of the of sensor element to facilitate the flexural response of the sensor element (col.4, lines 53-55; col.6, lines 49-64; col.18, lines 40-55; col.22, lines 60- col.23, line 40; col.26, lines 29-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Deppiese et al. in view Taylor, as modified by Baudouin et al, by implementing a plurality of stiffeners in a vicinity of the sensor pattern as disclosed by Sleva et al., the motivation being to facilitate flexural response of the sensor element and improve the coupling of the sensor.
As to Claim 25 is a method claim drawn to the apparatus of Claim 14 and rejected for the same reasons as set forth above.
As to Claim 36 has limitations similar to those of Claim 14 and are met by the references as set forth above.

Allowable Subject Matter
Claims 6, 12-13, 21-22, 24, 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive. 
Applicant argues  “By contrast, and as discussed above, the operation of Deppiesse's membrane switch is based on his switch poles 44 and 46 being on the same side of variable resistance material 50, i.e., the current between poles 44 and 46 travels laterally through material 50. To incorporate the teachings of Taylor into Deppiesse's membrane switch would therefore change Deppiesse's principle of operation. As stated in MPEP 2143.01 VI, "[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959)." The Applicant respectfully submits that the combination of Deppiesse and Taylor does just this.”
Applicant further argues “Moreover, given the specific characteristics of Taylor's layer 33 (see col. 8, lines 58-66) as compared to Deppiesse's material 50 (see [0030]), there simply is no teaching or suggestion that the teachings of Taylor would even result in an operable device when combined with those of Deppiesse. Withdrawal of all rejections is therefore respectfully requested.”
The examiner respectfully disagrees. 
The claim limitation reads in part “piezoresistive fabric thermally bonded to the first TPU substrate such that the piezoresistive fabric is in contact with the sensor traces, the piezoresistive fabric and the sensor traces forming a plurality of sensors, the sensor traces for each sensor being on a same surface of the first TPU substrate.”
As noted in the previous office action, Deppiesse et al. discloses where a variable resistance material (fig. 2- variable resistance layer 50) is in contact with switch poles forming a plurality of sensors,  where the traces of the switch poles (fig.2- switch poles 44, 46)  being on same surface of the substrate 42 (see figs.2-4,7,10-11; paras.0030, 0034-0035, 0048). The substrate (42) substrate 42 can be fabricated from polyethylene terephthalate (PET) or some other type of thermoplastic polymer resin (para.0029). 
Deppiesse further discloses: 
 [0030] A variable resistance layer 50 is applied directly over and in contact with switch poles 44 and 46. This layer can be applied as an ink that is printed or otherwise applied using techniques that are well known to those of ordinary skill in the art, in a desired form (e.g., rectangular, square, round, or other shape) onto the switch poles so that it covers the switch poles, or can be adhered using other appropriate techniques that deposit or apply the variable resistance material as a thin layer on the exposed surfaces of switch poles 44 and 46 and bridging over gap 48. The material used for the variable resistance layer in this and other exemplary embodiments discussed below is selected to provide a desired range of resistance, where the resistance of the material to electrical current varies as a function of a force applied in a direction generally perpendicular to the surface of the variable resistance layer. The components and process used for producing a material suitable for the variable resistance layer are well known in the art, as will be evident from the disclosure of U.S. Pat. No. 4,745,301, among other patent and non-patent resources of such information. However, it is also contemplated that other suitable variable resistance layer materials will be developed, and it is not intended that the present approach in any way be limited to a specific variable resistance material. In at least one exemplary application, it is desirable that the resistance of the material used for variable resistance layer 50 be at least about 1 megohms when no force is applied to the variable resistance layer, and be at no more than about 100 ohms when a desired Since materials suitable for the variable resistance layer are well known in the art, they are not specifically disclosed herein.
[0032] Actuation of membrane switch 40 occurs in response to application of a force in a direction generally perpendicular to the variable resistance layer where it overlies switch poles 44 and 46. The force should have sufficient magnitude to change the variable resistance layer from an open or non-conductive state in which its resistance substantially blocks electrical current flow between switch poles 44 and 46, to a closed or conductive state, in which its resistance is reduced sufficiently to substantially enable an electrical current flow through the variable resistance layer, between switch poles 44 and 46…. Since membrane switch 40 responds to pressure, the protective sheet does not have to be flexible, so long as it is able to transmit the force applied to a position on the variable resistance layer that overlies the switch poles.
Deppiese et al. does not expressly disclose where the variable resistance layer is a piezoresistive fabric that is thermally bonded to the substrate 42. 
	Taylor was relied for expressly disclosing a piezoresitive fabric layer. The piezoresistive fabric layer is used for measuring normal forces exerted on the layer (col.8, line 58- col.9, line 34). Taylor further discloses where two substrates are pressed firmly and thermally fused, to encapsulate the piezoresistive layer and so that sensor array is impervious to the effects of moisture and air (col.13, lines 10-20).
	Accordingly, the prior art references teach that it is known that variable resistance layer and piezo resistive fabric layer are functional equivalents for providing force and pressure detection exerted on the layer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device Deppiesse et al., by implementing a piezoresistive fabric as disclosed by Taylor et al., as the variable resistance layer (of Deppiesse), since in doing so would have 
	In Deppisesse et al. in view of Taylor, Deppiesse et al. discloses where the variable resistance layer may be applied using techniques that are well known to those of ordinary skill in the art, or it can be adhered can be adhered using other appropriate techniques that deposit or apply the variable resistance material as a thin layer (para.0030). Taylor discloses where two substrates are pressed firmly and thermally fused, to encapsulate the piezoresistive layer and so that sensor array is impervious to the effects of moisture and air (col.13, lines 10-20).
	Deppiese et al. in view of Taylor do not expressly disclose where the piezoresistive fabric is thermally bonded to the substrate. 
Baudouin et al. discloses thermally bonding a thermoplastic polymer materials to textile elements (para.0057, 0070). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device disclosed by Deppiesse et al. in view of Taylor et al., by thermal bonding, as disclosed by Baudouin et al., the piezoresistive fabric layer to the substrate, the motivation being to secure the two elements together when cooled, without the use of adhesive or stitching (Baudouin-para.0070).

	Applicant further argues “In other words, the result of Baudouin's use of the thermoplastic material is to enhance the fabric to which it is bonded as a kind of coating and reinforcement. However, Baudouin does not teach or suggest thermally bonding a fabric to a substrate such that the fabric is in contact with some other component on the substrate as recited in the claims of the present application. 
That is, Baudouin does not teach or suggest "piezoresistive fabric thermally bonded to the first TPU substrate such that the piezoresistive fabric is in contact with the sensor traces" that are on the TPU 
	The examiner disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the combination of Deppisesse et al. in view of Taylor, as modified by Baudouin, Baudouin was introduced for expressly disclosing the technique of thermally bonding two substrates. 
Deppiese et al. discloses where a variable resistance material (fig. 2- variable resistance layer 50) is in contact with switch poles forming a plurality of sensors, where the traces of the switch poles (fig.2- switch poles 44, 46)  being on same surface of the substrate 42 (see figs.2-4,7,10-11; paras.0030, 0034-0035, 0048). The substrate (42) substrate 42 can be fabricated from polyethylene terephthalate (PET) or some other type of thermoplastic polymer resin (para.0029). 
Deppiesse further discloses:  [0030] A variable resistance layer 50 is applied directly over and in contact with switch poles 44 and 46. This layer can be applied as an ink that is printed or otherwise applied using techniques that are well known to those of ordinary skill in the art, in a desired form (e.g., rectangular, square, round, or other shape) onto the switch poles so that it covers the switch poles, or can be adhered using other appropriate techniques that deposit or apply the variable resistance material as a thin layer on the exposed surfaces of switch poles 44 and 46 and bridging over gap 48. The material used for the variable resistance layer in this and other exemplary embodiments discussed below is selected to provide a desired range of resistance, where the resistance of the material to electrical current varies as a function of a force applied in a direction generally perpendicular to the surface of the variable resistance layer. The components and process used for producing a material suitable for the variable resistance layer are well known in the art, as will be evident from the disclosure of U.S. Pat. No. 4,745,301, among other patent and non-patent resources of such information. However, it is also contemplated that other suitable variable resistance layer materials will be developed, and it is not intended that the present approach in any way be limited to a specific variable resistance material. In at least one exemplary application, it is desirable that the resistance of the material used for variable resistance layer 50 be at least about 1 megohms when no force is applied to the variable resistance layer, and be at no more than about 100 ohms when a desired force (e.g., less than about 1 Newton) is applied in a direction perpendicular to the surface of the variable resistance layer. Since materials suitable for the variable resistance layer are well known in the art, they are not specifically disclosed herein.
[0032] Actuation of membrane switch 40 occurs in response to application of a force in a direction generally perpendicular to the variable resistance layer where it overlies switch poles 44 and 46. The force should have sufficient magnitude to change the variable resistance layer from an open or non-conductive state in which its resistance substantially blocks electrical current flow between switch poles 44 and 46, to a closed or conductive state, in which its resistance is reduced sufficiently to substantially enable an electrical current flow through the variable resistance layer, between switch poles 44 and 46…. Since membrane switch 40 responds to pressure, the protective sheet does not have to be flexible, so long as it is able to transmit the force applied to a position on the variable resistance layer that overlies the switch poles.
Deppiese et al. does not expressly disclose where the variable resistance layer is a piezoresistive fabric that is thermally bonded to the substrate 42. 

	Accordingly, the prior art references teach that it is known that variable resistance layer and piezo resistive fabric layer are functional equivalents for providing force and pressure detection exerted on the layer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device Deppiesse et al., by implementing a piezoresistive fabric as disclosed by Taylor et al., as the variable resistance layer (of Deppiesse), since in doing so would have resulted in the predictable results of providing measurement and detection of the normal forces exerted on the layer.
	In Deppisesse et al. in view of Taylor, Deppiesse et al. discloses where the variable resistance layer may be applied using techniques that are well known to those of ordinary skill in the art, or it can be adhered can be adhered using other appropriate techniques that deposit or apply the variable resistance material as a thin layer (para.0030). Taylor discloses where two substrates are pressed firmly and thermally fused, to encapsulate the piezoresistive layer and so that sensor array is impervious to the effects of moisture and air (col.13, lines 10-20).
	Deppiese et al. in view of Taylor do not expressly disclose where the piezoresistive fabric is thermally bonded to the substrate. 
Baudouin et al. discloses thermally bonding a thermoplastic polymer materials to textile elements (para.0057, 0070). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device disclosed by Deppiesse et al. in view of Taylor et al., by 

Applicant further argues “Moreover, Baudouin has no relation to the sensor technology described and claimed in the present application or that described in either of Deppiesse and Taylor. Thus, there is no teaching, motivation, or suggestion to use the thermal bonding described in Baudouin to maintain contact between piezoresistive fabric and sensor traces such that "the piezoresistive fabric and the sensor traces form...a plurality of sensors" as recited in claim 1.”
The Examiner disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as noted above, Baudouin was relied for expressly disclosing thermally bonding thermoplastic polymers to a fabric element. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device disclosed by Deppiesse et al. in view of Taylor et al., by thermally bonding, as disclosed by Baudouin et al., the piezoresistive fabric layer to the substrate, the motivation being to secure the two elements together when cooled, without the use of adhesive or stitching (Baudouin-para.0070).

Therefore, given broadest reasonable interpretation of the claim, Deppisesse et al. in view of Taylor, as modified by Baudouin, disclose the limitations as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DISMERY MERCEDES/Primary Examiner, Art Unit 2627